DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.  In particular, the examiner suggests reviewing the claims of the closest prior art (US 6,912,508 to McCalden et al.) used in the rejection under U.S.C. 103 below for guidance on proper claim construction.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A model of electronic fiscalization to predict, prevent, detect, correct, and check the non-compliance fiscal obligations. The model is integrated into four elements: instruments, phases, approaches and effects, the interaction and functionality explained by criteria, and forensic audit tools and techniques that can be applied without having to go to court to be used. The model can improve the process of fiscalization in public institutions and a private sector audit process for its adaptability, flexibility, interaction, and operation of its elements, the KAF model of electronic fiscalization comprises the following elements and criteria:

a) Instruments. In the model, are the selected forensic audit tools or techniques, provide a research approach by the use of a scientific discipline, improving the efficiency of the fiscalization system from planning and during the execution of fiscalization audit or tax audit for the determination of tax credits currently apply only when a tax offense is configured and reach the court of jurisdiction, the model proposes it’s use without having to go to court, this being an innovative feature of the KAP model of electronic fiscalization and are applied in the planning and development phases.

b) Phases. There are three phases of the model: Planning, development, and report are the stages into which the process of fiscalization is divided and are aligned to the process of fiscalization in public institutions of fiscalization and audit process according to auditing standards.

c) Approaches. There are five approaches of the model: predictive (is presented at the planning phase), preventive (is presented at the planning phase), detective (is presented at the development phase), corrective (is presented at the three phases: planning, development, and report) and checking (is presented at the three phases: planning, development, and report), are generated as a result of the application of the forensic audit tools and techniques and audit procedures to predict. prevent, detecting, correcting and checking the non-compliance fiscal obligations.

d) Effects: There are five effects of the model: predictive (is presented at the planning phase), preventive (is presented at the planning phase), detective (is presented at the development phase}, corrective (is presented at the three phases: planning, development, and report) and checking (is presented at the three phases: planning, development, and report), are generated as a result of the application of the (forensic audit tools and techniques), are detached and aligned with the approaches, are generators of actions in the same direction, which materialize these effects.


This is considered to be a mental process or certain methods of organizing human activity, in particular, a means for examining compliance with fiscal obligations which is considered a fundamental economic practice.  
Regarding independent claim 1, there are no additional element(s) in the claim(s) other than the abstract idea, thus the additional elements fail to integrate the abstract idea into a practical application or modify the abstract idea so that it amounts to significantly more than just an abstract idea.  Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McCalden et al. (US 6,912,508) in view of official notice.
	Regarding claim 1, McCalden discloses a model of electronic fiscalization to predict, prevent, detect, correct, and check the non-compliance of fiscal obligations (abstract, col. 4 line 50+, method for promoting taxpayer compliance mines taxpayer data to identify persons having compliance issues, audits are performed to identify problems, performs outreach to resolve issues, etc.).  The model includes forensic audit tools or techniques to improve the efficiency of the fiscalization process (Fig. 1, collections, audit, discovery tools used to analyze taxpayer data), different phases in the fiscalization process (Fig. 1, col. 3 line 25+, data collection and analysis, decision management, case management, etc.), multiple approaches to the process (Fig. 1, col. 3 line 25+, col. 5 line 50+, audit selection, collection, discovery, education, etc.), and has multiple effects including prediction, correction, detective (abstract, Fig. 1, method helps to detect taxpayers having compliance issues, provide guidance on how to resolve issues, offer education on compliance, etc.). 
	The model of McCalden is not structured in an identical manner to the claimed invention, however, the examiner gives official notice that it is well-known to arrange the components of a model into various forms as needed to perform the desired operations.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the model of McCalden to have the same arrangement of components as the claimed invention, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to enable efficient analysis of taxpayer data to identify fiscal compliance issues.   

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.
8.	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure.  While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627